Exhibit 10.6

 

March 9, 2004

 

Michael Schmidt

951 Maple Court

Concord, CA 94521

 

Dear Michael:

 

It is a pleasure to offer you the position of Sr. V.P., Finance at Autobytel
Inc. Please be reminded that our offer of employment is contingent upon
completion of our background check and your reviewing and accepting the terms of
our various pre-hire and new-hire documents, including the employee handbook,
the Confidentiality Agreement, the Arbitration Agreement, and the Securities
Trading Agreement. Following is a summary of our offer:

 

Position:

  

Sr. V.P., Finance

Semi-Monthly Rate:

  

$8,958.34 ($215,000.00 Annually)

Hire Date:

  

APRIL 1, 2004

Stock Options:

  

175,000 subject to board approval

Bonus Opportunity:

  

Target bonus opportunity is up to 45%, on an annual basis based on achievement
of specified

objectives. Specific objectives and plan details to be outlined in a separate
document and

incorporated herein by reference. Bonus will be prorated based upon actual time
worked

within the first year of employment.

 

Relocation: ABT will reimburse you up to Twenty Thousand Dollars ($20,000.00)
net of taxes for relocation expenses when supported by receipts, to assist you
with expenses involved in relocating to Orange County, CA. Please coordinate
with the Human Resources Department regarding our Relocation Policy (copy
attached).

 

Severance: You will be eligible for a severance payment equal to six (6) months
of your current base salary provided you do not resign or are not terminated for
cause. “Cause” is defined below.

 

“Cause” as used in the Severance section above is defined as any one of the
following:

 

(1) Misconduct; or

 

(2) Your failure to substantially perform your duties; or

 

(3) Your willful action, or failure to act, that results, or is expected to
result, in financial injury to the Company. However, no act or failure to act on
your part shall be considered “willful” if done, or omitted to be done, by you
in good faith and with a reasonable belief that your action or omission was in
the best interest of the Company; or



--------------------------------------------------------------------------------

(4) Your conviction for committing an act of fraud, embezzlement, theft, or any
other act constituting a felony involving moral turpitude or causing material
harm, financial or otherwise, to the Company; or

 

(5) Violation of Company policies of a serious nature, examples of which include
but are not limited to: theft of Company or coworker property, discrimination or
harassment tied to race, color, gender, age, national origin, sexual
orientation, disability, medical condition, marital status, veteran status, or
religion; theft; falsification of Company records; being under the influence of
alcohol or under the influence or in the possession of illegal drugs or
controlled substances on Company property; possession of fire arms or other
weapons or explosives on Company property; or similar serious violations of
company policies.

 

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement, Arbitration Agreement, and the Securities Trading
Policy, which will apply during your employment with the Company and thereafter.
Two originals of each of these agreements are enclosed for your review. Upon
acceptance of this offer of employment, please sign and/or date in the
designated areas, and return two signed originals of each directly to me. Hoshi
Printer, Autobytel Inc.’s E.V.P., Chief Financial Officer, will then sign and
return one complete package to you for your records.

 

Enclosed you will also find information regarding our benefits package. Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment. If you have any questions or concerns they will be
addressed during your new hire orientation or you may contact Terry Brennan at
(949) 862-3058.

 

The Immigration Reform and Control Act of 1986 requires all new associates to
provide proof of citizenship and/or right to work documentation within three (3)
days from the commencement of employment. A list of acceptable documents is
enclosed. Please bring documents to verify employment eligibility on your first
day of work.

 

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

 

Michael, while we sincerely hope your employment relationship with Autobytel
Inc., will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc., may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

 

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer, Telephia.
Specifically, Autobytel expects that you will comply with any notification
requirements of any agreement with Telephia, and Autobytel will adjust your
start date accordingly to accommodate any required notice period. Autobytel
further expects that you will comply with any confidentiality provisions of any
agreement with Telephia. Moreover, and regardless of whether you have a written
agreement with Telephia, Autobytel does not want you to disclose to us or
provide copies of any confidential, proprietary or trade secret information from
Telephia.



--------------------------------------------------------------------------------

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 862-1324. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc., team.

 

/s/ Michael Schmidt

--------------------------------------------------------------------------------

Michael Schmidt

 

Best regards,

Autobytel Inc.

 

/s/ Mark Ernst

--------------------------------------------------------------------------------

Mark Ernst

V.P., Human Resource